Citation Nr: 0820654	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
fifth finger disability with scarring and arthritis of the 
proximal interphalangeal joint.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO in Boston, Massachusetts, which continued the 10 percent 
rating for the veteran's left fifth finger disability.  

Evidence was associated with the claims file after the final 
adjudication by the RO.  The evidence, VA treatment records, 
pertained to psychiatric treatment and is not relevant in the 
instant claim.  The case need not be remanded.  See 38 C.F.R. 
§ 20.1304(c) (2007) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant).

The veteran testified before the undersigned at a May 2008 
hearing at the RO.  A transcript has been associated with the 
file.


FINDING OF FACT

The veteran's service-connected left fifth finger disability 
with scarring and arthritis of the proximal interphalangeal 
joint has been manifested by increased pain, arthritis and 
limitation of motion. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
left fifth finger disability with scarring and arthritis of 
the proximal interphalangeal joint are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 
5156, 5227, § 4.118, 7804, 7805. (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the veteran's claim, a 
letter dated in [month/year] fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and daily 
life (such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; 

(3) the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the 
nature of the symptoms of the condition for which 
disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a December 2005 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the January 2006 QTC examination 
performed in association with this claim.  The veteran also 
testified to the impact his finger disability has on his 
daily life at his May 2008 hearing before the undersigned.  
The Board finds that the notice given, the questions directly 
asked and the responses provided by the veteran both at 
interview and in his own statements show that he knew that 
the evidence needed to show that his disability had worsened 
and what impact that had on his employment and daily life.  
As the Board finds veteran had actual knowledge of the 
requirement, any failure to provide him with adequate notice 
is not prejudicial.  See Sanders, supra.  The Board finds 
that the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for residuals a crush injury, resulting in 
a scar and arthritis of the proximal interphalangeal joint of 
the left fifth finger.  As will be discussed below, this 
disability is rated under Diagnostic Code 7805-5227, 38 
C.F.R. §§ 4.71a, 4.118.  The veteran was provided notice of 
the substance of these Code provisions in his June 2006 
Statement of the Case.  The veteran argued specifically that 
he wanted a higher rating based on the pain and arthritis in 
his finger based on Diagnostic Code 7805 or 5227 or any other 
potentially relevant Diagnostic Code in his June 2006 Form 9.  
The veteran had the majority of two years between his Form 9 
and his May 2008 hearing before the undersigned to submit 
additional evidence.  He did not do so.  The failure by the 
RO to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication on exactly the 
same evidence and law previously considered would be no 
different than the previous adjudication.  A remand would be 
utterly useless; the Board finds that there is no prejudice 
to the veteran.  See Medrano v. Nicholson, 21 Vet. App. 165, 
(2007).  The Board finds that no more specific notice is 
required of VA and that any timing error in not providing the 
rating criteria prior to initial adjudication is harmless.  
See Vazquez-Flores.  

As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life in the March 2006 RO response 
letter to the veteran's Notice of Disagreement.  See Vazquez-
Flores.  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice in 
March 2006, he was provided three months to respond with 
additional argument and evidence and the claim was 
readjudicated and the statement of the case (SOC) was 
provided to the veteran in June 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Board finds that the 
error in the third element of Vazquez-Flores notice is not 
prejudicial.  See Sanders, supra.  

As to the fourth element, the December 2005 letter did 
provide notice of the types of evidence, both medical and 
lay, including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
supra.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was rescinded by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran's February 2006 
VCAA response states that he only seeks treatment from VA for 
his service connected disability.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate QTC examination in 
January 2006.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA and the private treatment mentioned above, records of 
which are in the file), and there are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 QTC 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his left fifth finger disability 
with scarring and arthritis of the proximal interphalangeal 
joint.  For the reasons that follow, the Board concludes that 
an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

The veteran's primary contentions are that he should be given 
consideration for a painful scar, arthritis and limitation of 
motion of his service connected left fifth finger.  He 
complains of increased pain in cold weather and further 
limitation of finger motion due to arthritis.  

The veteran's left fifth finger disability has been rated 
under Diagnostic Code 7805-5227, an analogous rating for a 
scar (7805), which is evaluated under the Diagnostic Code for 
limited function of the affected part (5227).  Diagnostic 
Code (DC) 5227 contemplates ankylosis of the ring or little 
finger.  See 38 C.F.R. § 4.71a (2007).  Under DC 5227, a 
noncompensable evaluation is warranted for unfavorable or 
favorable ankylosis of the fifth finger.  The Rating Schedule 
also indicates that where the fifth finger is ankylosed, VA 
may consider whether the disability is analogous to 
amputation, or whether the disability results in the 
limitation of motion of other digits, or otherwise interferes 
with the overall function of the hand.  38 C.F.R. § 4.71a, DC 
5227.  The veteran's fifth finger has not been ankylosed and 
continues to function, albeit poorly.  The Board notes that 
the veteran's current rating is the maximum rating available 
under DC 5227.  See 38 C.F.R. § 4.71a.  

The Board has considered the potentially relevant Diagnostic 
Codes pertaining to scars.  Under Diagnostic Code 7805, other 
types of scars will be rated based on limitation of function 
of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  A rating under DC 7805 requires evaluation under the 
relevant musculoskeletal DC for the affected part, in this 
case, DC 5230.  See 38 C.F.R. §§ 4.71a, 4.118.  The Board 
notes that under DC 5230, limitation of motion of the fifth 
finger is not compensable.  See 38 C.F.R. § 4.71a, DC 5230.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
A superficial scar is one not associated with underlying soft 
tissue damage.  A 10 percent evaluation will be assigned for 
a scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  (See 
38 C.F.R. § 4.68 of this part on the amputation rule.)  38 
C.F.R. § 4.118, Diagnostic Code 7804, Note (1), (2) (2007).  
The veteran currently receives the maximum rating under DC 
7804.  The Board cannot, however, grant two ratings, one for 
the scar and one for limited motion, for the finger.

The "amputation rule" provides that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at that elective level, were amputation to be 
performed.  See 38 C.F.R. § 4.68 (2007).  In this regard, 
amputation of the fifth finger without metacarpal resection 
at the proximal interphalangeal joint, or proximal thereto, 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, DC 
5156.  A 20 percent rating is available for amputation with 
metacarpal resection.  Id.  His disability is at the proximal 
interphalangeal joint and there is no indication, either in 
his medical records or in his testimony that other fingers of 
the left hand are affected.  Amputation of the little finger 
at the level of his disability under Diagnostic Code 5156 
warrants, at maximum, a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5156 (2007).  As the veteran already 
receives a 10 percent rating, the Board is barred from 
assigned a higher or second compensable rating.  See 38 
C.F.R. § 4.68.  

The Board has considered the veteran's contentions regarding 
arthritis in the finger.  Under DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or groups of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Id.  A rating under DC 
5003 requires evaluation under DC 5230, which is a 
noncompensable rating, as discussed above.  A second rating 
for arthritis is barred for the same reasons as a second 
rating for scars is barred.  See 38 C.F.R. § 4.68, supra.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The Board notes that under DC 
5230, limitation of motion of the fifth finger is not 
compensable.  See 38 C.F.R. § 4.71a, DC 5230.  Further 
inquiry into the DeLuca criteria is not warranted.  See 
Johnston.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board notes that the veteran has 
received the maximum rating permissible in accordance with 
the amputation rule for the entire period on appeal.  Staged 
ratings are not warranted.  See id.  

The Board is aware that the veteran has testified to 
increased pain in his finger and has complained of such to 
his VA doctors.  The Board cannot, however, disregard the 
dictates of the ratings schedule, the limits of which the 
veteran has reached.  The Board has also considered whether 
there is any other diagnostic code upon which a higher or 
separate evaluation would be warranted but has found none.  
The Board has also considered whether the case should be 
referred for extra- schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his left fifth 
finger and that the manifestations of the disability is not 
in excess of those contemplated by the schedular criteria.  
The veteran was evaluated at a January 2006 QTC examination 
where he was able to tie his shoes, fasten buttons, pick up 
and tear paper all without difficulty.  The veteran's left 
hand had no loss of strength and his other fingers were 
unaffected by his fifth finger disability.  In sum, there is 
no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra- 
schedular consideration is not in order.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for left 
fifth finger disability with scarring and arthritis of the 
proximal interphalangeal joint is denied.




____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


